.
DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-11, 13, and 15 are allowed. 
The following is an examiner’s statement of reasons for allowance: Regarding this invention of a device of a rapid reactivation of a helicopter turbine engine Prior art  Jones (US 6,941,760), Ress (US 6,273, 671), and  Geene (2005/0056724) teaches a pneumatic turbine mechanically connected to said turbine engine so as to be able to rotate said turbine engine and ensure the rapid reactivation thereof during an emergency; , - a pneumatic storage connected to said pneumatic turbine by means of a pneumatic circuit for supplying pressurised gas to said pneumatic turbine, a controlled fast-opening pneumatic valve arranged on the pneumatic circuit between said storage and said pneumatic turbine and suitable for being on demand placed at least in an open position in which the gas can supply said pneumatic turbine, thus allowing reactivation of said turbine engine during said emergency, or in a closed position in which said pneumatic turbine is no longer supplied with the pressurised gas,
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show  “said pneumatic storage contains a mixture of gases comprising by mass at least 50% neutral gas, and a fire-extinguishing agent”, (for Claim1) and “at least one fire-extinguishing device arranged in the vicinity of one of the at least two turbine engines and connected to said pneumatic valve of the at least one device for said reactivation by means of so-called fire conduit, so that said gas in said pneumatic storage of the at least one device for said reactivation can be conducted on command from said valve to said fire-extinguishing device”, (for Claim 15)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./
 Examiner, Art Unit 3741  



/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741